Citation Nr: 0930557	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  08-06 426	)	DATE
)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen the claim of service connection for the cause of the 
Veteran's death. 

2. Whether new and material evidence has been submitted to 
reopen the claim for death benefits, Dependency and Indemnity 
Compensation, under 38 U.S.C.A. § 1318. 

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel

INTRODUCTION

The Veteran served on active duty from June 1961 to March 
1963.  The Appellant, is the surviving spouse of the Veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a rating decision in April 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2009, the Appellant appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the file.  At the hearing, the Appellant 
submitted additional evidence and waived the right to have 
the evidence initially considered by the RO. 

Before deciding the claim of service connection for the cause 
of the Veteran's death on the merits, the claim is REMANDED 
to the RO via the Appeals Management Center in Washington, 
DC.


FINDINGS OF FACT

1. In a decision in July 2005, the RO denied service 
connection for the cause of the Veteran's death; after the 
Appellant was notified of the adverse determination and of 
her procedural and appellate rights, she did not appeal the 
rating decision and the rating decision became final by 
operation law based on the evidence then of record. 

2. The additional evidence presented since the rating 
decision in July 2005 by RO, denying service connection for 
the cause of the Veteran's death, relates to an unestablished 
fact necessary to substantiate the claim, namely, a nexus 
between the cause of death and a service-connected 
disability, which raises a reasonable possibility of 
substantiating the claim. 

3. In a decision in July 2005, the RO denied death benefits 
under 38 U.S.C.A. § 1318; after the Appellant was notified of 
the adverse determination and of her procedural and appellate 
rights, she did not appeal the rating decision and the rating 
decision became final by operation law based on the evidence 
then of record. 

4. The additional evidence presented since the rating 
decision in July 2005 by the RO, denying death benefits under 
38 U.S.C.A. § 1318, does not raise a reasonable possibility 
of substantiating the claim. 


CONCLUSIONS OF LAW

1. The rating decision in July 2005 by the RO, denying 
service connection for the cause of the Veteran's death, is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.104(a) (2008).  

2. The additional evidence presented since the rating 
decision in July 2005 by the RO, denying service connection 
for the cause of the Veteran's death, is new and material and 
the claim of service connection for the cause of the 
Veteran's death is reopened. 38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2008).   

3. The rating decision in July 2005 by the RO, denying death 
benefits under 38 U.S.C.A. § 1318, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002 & Supp. 2009); 38 C.F.R. § 3.104(a) 
(2008).  

4. The additional evidence presented since the rating 
decision in July 2005 by the RO, denying death benefits under 
38 U.S.C.A. § 1318, is new and material and the claim for 
death benefits under 38 U.S.C.A. § 1318 is not reopened. 
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2008).   

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

As the claim of service connection for the cause of the 
Veteran's death is reopened, VCAA compliance, pertaining to 
this claim, is not further addressed in this decision. 

Duty to Notify

On the application to reopen the claim of death benefits 
under 38 U.S.C.A. § 1318, under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), when VA receives a complete or 
substantially complete application for benefits, it will 
notify the claimant of the following: (1) any information and 
medical or lay evidence that is necessary to substantiate the 
claim, (2) what portion of the information and evidence VA 
will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 



In a new and material evidence claim, the notice must include 
the evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In a claim for dependency and indemnity compensation, the 
VCAA notice must include (1) a statement of the conditions, 
if any, for which a veteran was service-connected at the time 
of his death, (2) an explanation of the evidence and 
information required to substantiate the claim based on a 
previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate the claim based on a condition not yet service 
connected. Hupp v. Nicholson, 21 Vet. App. 342 (2007).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in May 2006, in August 2006, in October 2006, and in 
December 2006.  The notice included the type of evidence 
needed to substantiate a claim to reopen, namely, new and 
material evidence.  New evidence was described as evidence 
not previously submitted to agency decision makers, and 
material evidence was described as evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim, 
and the new and material evidence must raise a reasonable 
possibility of substantiating the claim.  

The Appellant was notified that new and material evidence 
could not be cumulative or redundant of the evidence of 
record at the time of the last prior denial of the claim 
sought to be reopened.  

The Appellant was notified that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that she could submit other records not in the custody of 
a Federal agency, such as private medical records or with her 
authorization VA would obtain any non-Federal records on her 
behalf.  

As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence, except for the reason for the previous 
denial of the claim and the type of evidence needed to 
substantiate the claim under 38 U.S.C.A. § 1318); of Charles 
v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent 
of pre-adjudication VCAA notice); of Dingess v. Nicholson, 
19 Vet. App. 473 (notice of the elements of the claim, except 
for the effective date of the claim and for the degree of 
disability assignable); of Kent v. Nicholson, 20 Vet. App. 1 
(2006) (elements of a new and material evidence claim); and 
Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

To the extent that the notice, pertaining to the reason for 
the previous denial of the claim and the type of evidence 
needed to substantiate the claim under 38 U.S.C.A. § 1318 
came after the initial adjudication and was not address in a 
separate letter, the notice contained a Type One error 
(failure to notify a claimant of what evidence is needed to 
substantiate the claim).  And a Type One error has the 
natural effect of harming a claimant.  Mayfield v. Nicholson, 
19 Vet. App. 103, 121 (2005). 



A VCAA notice error is harmless unless the error affects the 
essential fairness of the adjudication.  The Board's finding 
that a VCAA notice error was not prejudicial is reviewed de 
novo by the United States Court of Appeals for Veterans 
Claims (Veterans Court).  Medrano v. Nicholson, 21 Vet. App. 
165, 171 (2007).  

In the rating decision and in the statement of the case, the 
Appellant was notified that the claim for death benefits 
under 38 U.S.C.A. § 1318 was denied because the Veteran's 
service-connected disability was not rated 100 percent for 10 
years immediately preceding his death.  The Appellant was 
also notified of the type of evidence necessary to establish 
death benefits under 38 U.S.C.A. § 1318, namely, that the 
Veteran rated totally disabled for a continuous period of at 
least ten years immediately preceding his death. 

As a copy of the rating decision and of the statement of the 
case were sent to the Appellant, the Appellant had the 
opportunity to submit additional argument and evidence.  
Having received a copy of the rating decision and a copy of 
the statement of the case, a reasonable person could be 
expected to understand from the notice provided the reason 
for the previous denial of the claim and what was needed to 
support the claim under 38 U.S.C.A. § 1318. 

As VA provided the Appellant with reasonable notice of the 
reason for the previous denial of the claim and what was 
needed to support the claim under 38 U.S.C.A. § 1318, and as 
there was a post-adjudicatory opportunity to submit 
additional argument and evidence, the VCAA notice Type One 
error did not affect the essential fairness of the 
adjudication and was therefore not prejudicial.  

To the extent the VCAA notice omitted the provisions for the 
effective date of the claim and for the degree of disability 
assignable, as the claim is denied, no effective date or 
disability rating is assignable by operation law, so there is 
no possibility of prejudice to the Appellant for this limited 
content error in the VCAA notice. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. The RO obtained private medical 
records. 

On the application to reopen the claim for death benefits 
under 38 U.S.C.A. § 1318, a VA medical examination or medical 
opinion is not needed to decide the claim and as new and 
material evidence has not been presented, there is no duty to 
obtain a VA medical examination or medical opinion.  
38 C.F.R. § 3.159(c)(4).  

As there are no additional records that VA is required to 
obtain or authorized to obtain, the Board concludes that no 
further assistance to the Appellant in developing the facts 
pertinent to the claim for death benefits under 38 U.S.C.A. 
§ 1318 is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. Service Connection for the Cause of the Veteran's Death 

According to the death certificate, the Veteran died in March 
2005 at the age of 65 at a VA Medical Center.  The immediate 
cause of death was chronic obstructive pulmonary disease due 
to smoking.  Coronary artery disease and hypertension were 
listed as contributing to the cause of death.  No autopsy was 
performed. 

At the time of the Veteran's death, service-connection was in 
effect for schizoaffective disorder, rated 100 percent 
disabling, since February 7, 2000.



In the rating decision in July 2005, the RO denied service 
connection for the cause of the Veteran's death because the 
fatal illnesses, chronic obstructive pulmonary disease due to 
smoking and coronary artery disease and hypertension, were 
unrelated to service and that the service-connected 
schizoaffective disorder did not contribute to the cause of 
the Veteran's death.  

After the Appellant was notified of the adverse determination 
and of her procedural and appellate rights, she did not 
appeal the rating decision and the rating decision became 
final by operation law based on the evidence then of record. 
38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.104(a).  

The pertinent evidence of record at the time of the rating 
decision by the RO in July 2005 is summarized as follows:

VA records from December 2004 to March 2005 show that the 
Veteran was being followed for exacerbation of end-stage 
chronic obstructive pulmonary disease.  He was on oxygen. And 
he died while an in-patient at a VA medical center. 

Current Application

Although the prior rating decision by the RO in July 2005 
became final, a final rating decision may nevertheless be 
reopened if new and material evidence is presented. 38 
U.S.C.A. §§ 7104 and 5108.

As the application to reopen the claim of service connection 
for the cause of the Veteran's death was received in April 
2006, the current regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156 applies.



New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis 

The additional evidence includes the following exhibit. 

Exhibit 1 consists of the opinion of R.R., MD, dated in March 
2008, who stated that the service-connected schizophrenia 
prevented the Veteran fully understanding the consequences of 
smoking, resulting in chronic pulmonary disease and as such 
schizophrenia was an underlying cause of death as was 
smoking. 

The evidence is new and material evidence because the 
evidence relates to an unestablished fact necessary to 
substantiate the claim of service connection for the cause of 
the Veteran's death, that is, a nexus between the Veteran's 
fatal pulmonary disease and service-connected schizoaffective 
disorder, the absence of which was one reason the claim was 
previously denied.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108. 

2. Death Benefits under 38 U.S.C.A. § 1318 

According to the death certificate, the died in March 2005 at 
the age of 65 at a VA Medical Center.  At the time of the 
Veteran's death, service-connection was in effect for 
schizoaffective disorder, rated 100 percent disabling, since 
February 7, 2000.

In the rating decision in July 2005, the RO denied death 
benefits under 38 U.S.C.A. § 1318 because the Veteran's 
service-connected disability was not rated 100 percent for 10 
years immediately preceding his death.  After the Appellant 
was notified of the adverse determination and of her 
procedural and appellate rights, she did not appeal the 
rating decision and the rating decision became final by 
operation law based on the evidence then of record.   
38 U.S.C.A. § 7105(c) and 38 C.F.R. § 3.104(a).  

Current Application

Although the prior rating decision by the RO in July 2005 
became final, a final rating decision may nevertheless be 
reopened if new and material evidence is presented. 38 
U.S.C.A. §§ 7104 and 5108.

As the application to reopen for death benefits under 
38 U.S.C.A. § 1318 was received in April 2006, the current 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156 applies, which is cited above. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Analysis 

In a statement in November 2007, the Appellant seems to argue 
that the Veteran should have had a 100 percent rating for 10 
years before he died.  The Appellant has not submitted any 
other evidence.

Under precedent case law, except where there is clear and 
unmistakable error in a rating decision on a claim filed 
during the Veteran's lifetime, there is no hypothetical 
entitlement to a claim for death benefits, Dependency and 
Indemnity Compensation, under 38 C.F.R. § 3.22, implementing 
38 U.S.C.A. § 1318.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. 
Cir. 2008).  

As the argument does not raise a reasonable possibility of 
substantiating the claim, the statement is not new and 
material.  In the absence of new and material evidence, the 
claim is not reopened. 

Because the claim for death benefits under 38 U.S.C.A. § 1318 
is not reopened, the benefit-of-the-doubt standard of proof 
does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).




ORDER

As new and material evidence has been presented, the claim of 
service connection for the cause of the Veteran's death is 
reopened, and to this extent only the appeal is granted.

As new and material evidence has been presented, the claim 
for death benefits, Dependency and Indemnity Compensation, 
under 38 U.S.C.A. § 1318 is not reopened, and the appeal is 
denied. 


REMAND

On the claim of service connection for the cause of the 
Veteran's death, additional development under the duty to 
assist is needed to determine the association between the 
service-connected schizophrenia and smoking. 

Accordingly, the claim is remanded for the following action: 

1. Arrange to have the Veteran's file 
reviewed by a VA psychiatrist to 
determine whether it was as likely as not 
that the Veteran's smoking was secondary 
to schizophrenia as a means of 
controlling his psychiatric symptoms, as 
well as, whether it was as likely as not 
that schizophrenia interfered with the 
Veteran's ability to understand the 
adverse consequences of his smoking or 
interfered with his attempts to stop 
smoking. 



In formulating the medical opinion, the 
examiner is asked to comment on the 
literature, pertaining to smoking and 
psychiatric disorders.  Also, the 
examiner is asked to comment on whether 
or not the severity of the psychiatric 
disorder (since 1998 schizoaffective 
disorder was rated 70 percent and 100 
percent since 2000) is a factor in 
determining the relationship between the 
effects smoking and a psychiatric 
disorder.  The record shows that in 1990 
the Veteran had a history of smoking two 
packs of cigarettes a day for 35 years.  

Also the term "at least as likely as 
not" does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against the conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.

2. After the requested development is 
completed, adjudicate the claim for 
service connection for the cause of the 
Veteran's death on the merits.  In the 
benefit sought remains denied, furnish 
the Appellant and her representative a 
supplemental statement of the case and 
return the case to the Board.  

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


